DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities: “a inclined” (line 12) appears that it should be “an inclined.”
Claim 4 is objected to because of the following informalities: “a inclined” (line 10) appears that it should be “an inclined.”
Claim 5 is objected to because of the following informalities: “a inclined” (line 12) appears that it should be “an inclined.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pulse wave signal acquisition unit to acquire time-series pulse wave signals of each of an upper arm and an ankle of the subject,” in claim 1, which has not corresponding structure; “a pulse wave velocity calculator to obtain a brachial-ankle pulse wave velocity based on the pulse wave signal of the upper arm and the pulse wave signal of the ankle,” in claim 1, which corresponds to “a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM)” (see para [0062] of Applicant’s specification as originally filed), “a transfer function calculator to calculate a transfer function from the pulse wave signal of the upper arm and the pulse wave signal of the ankle so as to produce at least a phase diagram,” in claim 1, which corresponds to “a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM)” (see para [0062] of Applicant’s specification as originally filed), “a phase diagram classifier to classify the phase diagram of each subject into any one of four groups, the phase diagram classifier setting a brachial-ankle pulse wave velocity (baPWV) line representing an inclined phase delay corresponding to the brachial-ankle pulse wave velocity on a frequency-phase plane on which the phase 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “a pulse wave signal acquisition unit to acquire time-series pulse wave signals of each of an upper arm and an ankle of the subject” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claim language invokes 112(f), but the examiner could not find the corresponding structure, and its equivalents, in the specification.  Therefore, there is a lack of written description that Applicant had possession of the corresponding structure, and its equivalents.  Therefore, adequate support is needed.
Dependent claim(s) 2-3 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-3 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “a pulse wave signal acquisition unit to acquire time-series pulse wave signals of each of an upper arm and an ankle of the subject” is ambiguous.  Specifically, this claim language invokes 112(f) and the examiner could not find the corresponding structure, and its equivalents.  Therefore, the examiner is unable to determine what the metes and bounds of the claim language is without a corresponding structure.  The claim will be examined as meaning any structure capable of performing the recited function.
For claim 1, the claim language “classifying the phase diagram of each subject into a first group in which the phase diagram is along the baPWV line, a second group in which the phase diagram is gradually separated from the baPWV line with increasing frequency, a third group in which the phase diagram is separated from the baPWV line stepwise with increasing frequency, and a fourth group in which with increasing frequency, the phase diagram is once separated from the baPWV lien and comes close to the baPWV line again” (emphasis added) is ambiguous.  It is unclear how the phase diagram gets classified into each group (due to the operator “and”) when each of the groups appears to be mutually exclusive with one another.  The claim is examined as meaning “or” instead of “and.”
For claim 1, the claim language “comes close to the baPWV line again” is ambiguous.  It is unclear how much the phase diagram has to be not separated from the baPWV to be considered “close.”  The claim is examined as meaning “comes closer to the baPWV line again.”
For claim 4, the claim language “classifying the phase diagram of each subject into a first group in which the phase diagram is along the baPWV line, a second group in which the phase diagram is gradually separated from the baPWV line with increasing frequency, a third group in which the phase diagram is separated from the baPWV line stepwise with increasing frequency, and a fourth group in which with increasing frequency, the phase diagram is once separated from the baPWV lien and comes close to the baPWV line again” (emphasis added) is ambiguous.  It is unclear how the phase diagram gets classified into each group (due to the operator “and”) when each of the groups appears to be mutually exclusive with one another.  The claim is examined as meaning “or” instead of “and.”
For claim 4, the claim language “comes close to the baPWV line again” is ambiguous.  It is unclear how much the phase diagram has to be not separated from the baPWV to be considered “close.”  The claim is examined as meaning “comes closer to the baPWV line again.”
For claim 5, the claim language “classifying the phase diagram of each subject into a first group in which the phase diagram is along the baPWV line, a second group in which the phase diagram is gradually separated from the baPWV line with increasing frequency, a third group in which the phase diagram is separated from the baPWV line stepwise with increasing frequency, and a fourth group in which with increasing frequency, the phase diagram is once separated from the baPWV lien and comes close to the baPWV line again” (emphasis added) is ambiguous.  It is unclear how the phase diagram gets classified into each group (due to the operator “and”) when each of the groups appears to be mutually exclusive with one another.  The claim is examined as meaning “or” instead of “and.”
For claim 5, the claim language “comes close to the baPWV line again” is ambiguous.  It is unclear how much the phase diagram has to be not separated from the baPWV to be considered “close.”  The claim is examined as meaning “comes closer to the baPWV line again.”
Dependent claim(s) 2-3 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-5 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “obtain a brachial-ankle pulse wave velocity based on the pulse wave signal of the upper arm and the pulse wave signal of the ankle,” “calculate a transfer function from the pulse wave signal of the upper arm and the pulse wave signal of the ankle so as to produce at least a phase diagram,” “classify the phase diagram of each subject into any one of four groups … setting a brachial-ankle pulse wave velocity (baPWV) line representing an inclined phase delay corresponding to the brachial-ankle pulse wave velocity on a frequency-phase plane on which the phase diagram is represented, and classifying the phase diagram of each subject into a first group in which the phase diagram is along the baPWV line, a second group in which the phase diagram is gradually separated from the baPWV line with increasing frequency, a third group in which the phase diagram is separated from the baPWQV line stepwise with increasing frequency, and a fourth group in which with increasing frequency, the phase diagram is once separated form the baPWV line and comes close to the baPWV line again,” and “determine the presence or absence of the abdominal aortic aneurysm by a criterion that is set according to each group with respect to each subject whose phase diagram is classified into any one of the four groups.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a pulse wave velocity calculator,” “a transfer function calculator,” “a phase diagram classifier,” and “an aneurysm determinator.”  However, all of these elements correspond to a computer and memory, which are routine, well-known, and conventional in view of Alice.  The other additional element is “a pulse wave signal acquisition unit to acquire time-series pulse wave signals of each of an upper arm and an ankle of the subject.”  However, this element is not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0048] of U.S. Patent Application Publication No. 2004/0039290 to Narimatsu et al.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim(s) 4-5 fail to recite patent-eligible subject matter for similar, if not exactly the same, reasoning as that of independent claim 1.  Dependent claim(s) 2-3 fail to cure the deficiencies 
Allowable Subject Matter
Claim(s) 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(a), and/or 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  U.S. Patent Application Publication No. 2014/0257117 to Sato et al. discloses a measurement device that determines presence or absence of an abdominal aortic aneurysm in a subject (Abstract) (also see para [0029] and [0105]), the measurement device comprising: a pulse wave signal acquisition unit to acquire time-series pulse wave signals of each of an upper arm and an ankle of the subject (para [0008] and [0150]); a pulse wave velocity calculator to obtain a brachial-ankle pulse wave velocity based on the pulse wave signal of the upper arm and the pulse wave signal of the ankle (para [0050], [0071], [0076], [0094], [0098], [0102], and/or [0128]); a transfer function calculator to calculate a transfer function from the pulse wave signal of the upper arm and the pulse wave signal of the ankle so as to produce at least a phase diagram (para [0009]-[0014]); and an aneurysm determinator to determine the presence or absence of the abdominal aortic aneurysm by a criterion that is set (para [0008] and [0010]).
However, the prior art of record does not tech nor render obvious the ordered combination of elements recited in the claims, namely  the phase diagram classifier to classify the phase diagram of each subject into any one of four groups, the phase diagram classifier setting a brachial-ankle pulse wave velocity (baPWV) line representing an inclined phase delay corresponding to the brachial-ankle pulse wave velocity on a frequency-phase plane on which the phase diagram is represented, and classifying the phase diagram of each subject into a first group in which the phase diagram is along the baPWV line, a second group in which the phase diagram is gradually separated from the baPWV line with increasing frequency, a third group in which the phase diagram is separated from the baPWV line 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791